Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on December 21, 2020. There are twenty claims pending and five claims under consideration. Claims 15-19 have been cancelled. Claims 1-14 and 20 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to methods for treating insomnia are disclosed. The methods are directed to administering a pharmaceutically effective amount of phosphodiesterase 5 (PDE5) inhibitor to a male individual suffering from insomnia. In addition, due to the PDE5 inhibitor positive effects on addressing erectile dysfunction (ED) in males, the present methods are directed to treating insomnia in patients that also suffer from ED by administering a pharmaceutically effective amount of a PDE5 inhibitor.
Election of Group I was made without traverse in the reply filed on December 21, 2020.  Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 16/420,971, filed on 5/23/2019 is a continuation of U.S. Patent Application No. 15/939,953, filed on 3/29/2018, now U.S. Patent No. 10,300,068, which is a division of U.S. Patent Application No. 15/268,311, filed on 9/16/2016, now U.S. Patent No. 9,962,387, which claims Priority from U.S. Provisional Application No. 62/219,337, filed on 9/16/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a method of treating insomnia without significantly more. The claims recite:
 “A method of treating insomnia in a subject, the method comprising: providing a pharmaceutical composition comprising an effective amount of a phosphodiesterase 5 (PDE5) inhibitor and at least one further therapeutic agent to a subject in need thereof; and instructing the subject to engage in an orgasm achieving activity until an orgasm is achieved.”

 This judicial exception is not integrated into a practical application because the second step in this method involved in this method is “…instructing the subject to engage in an orgasm achieving activity until an orgasm is achieved.”
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because while the subject is instructed to engage in an orgasm achieving activity until an orgasm is achieved, there is no 
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 21-25 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating insomnia in a subject, the method comprising: administering a pharmaceutical composition comprising an effective amount of a phosphodiesterase 5 (PDE5) inhibitor and at least one further therapeutic agent to a subject in need thereof; and engaging in an orgasm achieving activity, and achieving orgasm, wherein the PDE5 inhibitor is selected from sildenafil, avanafil, lodenafil, mirodenafil, tadalafil, vardenafil, udenafil, zaprinast, icariin, benzamidenafil or a salt thereof; does not reasonably provide enablement for any or all of the known PDE5 inhibitors within the broad claim 21. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to method of treating insomnia in a subject by administering a pharmaceutical composition comprising an effective amount of a phosphodiesterase 5 (PDE5) inhibitor wherein the PDE5 inhibitor is selected from sildenafil, avanafil, lodenafil, mirodenafil, tadalafil, vardenafil, udenafil, zaprinast, icariin, benzamidenafil or a salt thereof. However, there is no working example of any PDE5 inhibitor other than previously mentioned treating insomnia. These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, Applicants must show that several other PDE5 inhibitors solvates can be made, or limit the claims accordingly. 
The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	3) Number of working examples.  The PDE5 inhibitors listed above represents a narrow subgenus for which applicant has provided sufficient guidance to use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of any and all PDE5 inhibitors to be claimed. Applicant has provided no working examples of any PDE5 inhibitors which fall outside the scope of the listed agents in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	4) Scope of the claims.  The scope of the claims involves the PDE5 inhibitors of sildenafil, avanafil, lodenafil, mirodenafil, tadalafil, vardenafil, udenafil, zaprinast, icariin, benzamidenafil or a salt thereof.
	5) Nature of the invention.  The nature of this invention relates generally to  methods for treating insomnia are disclosed. The methods are directed to administering a pharmaceutically effective amount of phosphodiesterase 5 (PDE5) inhibitor to a male individual suffering from insomnia. In addition, due to the PDE5 inhibitor positive effects on addressing erectile dysfunction (ED) in males, the present methods are directed to treating insomnia in patients that also suffer from ED by administering a pharmaceutically effective amount of a PDE5 inhibitor.
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems.
In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Conclusion
	Claims 21-25 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699